                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


UNITED STATES OF AMERICA


        V.                                          CR 611-001


WILLIAM BENJAMIN      BROWN




                                  ORDER




     On July 6, 2011, Defendant William Benjamin Brown pled guilty

to a charge of failure to register as a sex offender and a charge

of felon in possession of a firearm and ammunition, a violation of

18 U.S.C. § 922(g)(1).        Defendant also qualified as an Armed Career

Criminal, under 18 U.S.C. § 924(e).          The Court sentenced Defendant

to serve a total term of 180 months in prison.                Defendant's appeal

to the Eleventh Circuit Court of Appeals was dismissed on October

12, 2012, because of a valid appeal waiver in his plea agreement.

On April 10, 2013, Defendant filed a motion to vacate, set aside,

or correct sentence under 28 U.S.C. § 2255.             The Court denied this


§ 2255 petition on August 1, 2013, based upon the collateral attack

waiver in his plea agreement.           On August 15, 2016, Defendant's

subsequent § 2255 motion was dismissed as successive.

     On July 19, 2019, Defendant filed a motion under Federal Rule

of Civil Procedure 60(b)(4), which allows relief from an order in

civil    cases   if   the   judgment   is   void.      Rule    60(b)(4)   has   no

application in a criminal case.         United States v. Zuluaqa, 192 F.
App'x 944, 945 (11^^ Cir. 2009) (stating that Rule 60(b) cannot be

used to challenge a criminal sentence) (citing United States v.

Mosavi,    138    F.3d    1365,    1366      (ll'^^ Cir.   1998)).        Nevertheless,

looking to the basis of his motion. Defendant contends that he was

not a convicted felon upon his arrest because his civil rights had

been completely restored under Michigan law.                      He cites a recent

decision by the United States Supreme Court, Rehaif v. United

States,          U.S.      , 139 S. Ct. 2191 (Jun. 21, 2019).                In Rehaif,

the United States Supreme Court held that the Government must prove

both that a defendant knew he possessed a firearm and that he knew

he   belonged     to     the   relevant      category      of   persons    barred   from

possessing a firearm, which in Rehaif was an illegal alien, see 18

U.S.C. § 922(g)(5).

      Clearly, Defendant is attempting to attack the legality of

his sentence, which must be done by filing a petition for habeas

corpus relief under 28 U.S.C. § 2255.                   As the Court pointed out,

however. Defendant has already filed two § 2255 motions.                       In order

for him to bring another § 2255 motion. Defendant must move the

Eleventh Circuit Court of Appeals for an order authorizing this

Court to    consider      a    second   or   successive § 2255       motion.    See   28


U.S.C. §§ 2255, 2244(b)(3).             This Court does not have jurisdiction

to address Defendant's motion for relief under Rehaif or any other
case without such authorization.^            Accordingly, Defendant's motion

for relief from judgment (doc. 114) is DENIED.

      ORDER ENTERED at Augusta, Georgia, this                     day of August,

2019.




                                                 J. RAIJDMA HAL/, CHIEF JUDGE
                                             UNITEDtoATES DISTRICT COURT
                                             SOUTHERN      DISTRICT OF GEORGIA




^ The Eleventh Circuit recently denied a petitioner's application
for   leave   to file   a   second   or   successive § 2255       motion    because
Rehaif did    not announce     a   new    rule    of   constitutional law   and it
has   not been made     retroactive to cases on collateral review.              In
re Palacios, 2019 WL 3436454 (11^*^ Cir. Jul. 30, 2019). The Court
notes that the instant case appears to be similar to the Palacios
case in all relevant respects.
